Case: 10-50628 Document: 00511288468 Page: 1 Date Filed: 11/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 9, 2010
                                     No. 10-50628
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CESAR CHAVEZ-BARRAZA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:05-CR-947-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Cesar Chavez-Barraza, federal prisoner # 58304-180, filed a notice of
appeal seeking a review of his 2006 sentence pursuant to 18 U.S.C. § 3742.
However, this statute is unavailable to Chavez-Barraza, whose conviction we
previously affirmed on direct appeal. See United States v. Chavez-Barraza, 237
F. App’x 946 (5th Cir. 2007). Although § 3742 provides that a defendant may
directly appeal his sentence, the statute provides no mechanism through which



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50628 Document: 00511288468 Page: 2 Date Filed: 11/09/2010

                                  No. 10-50628

he may reopen a direct appeal. The instant appeal is without arguable merit,
and it is, therefore, dismissed as frivolous. See 5th Cir. R. 42.2.
      This is not Chavez-Barraza’s first attempt to obtain a second appeal via
§ 3742. Chavez-Barraza previously filed such a notice of appeal, which the
district court construed as a motion for an extension of time to file a notice of
appeal and denied it. We thereafter dismissed the appeal. We warn Chavez-
Barraza that if he files another notice of appeal seeking to attack the 2006
judgment pursuant to § 3742, sanctions will be ordered that could include, but
are not limited to, dismissal, monetary costs, and restrictions on his entitlement
to file pleadings in this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2